                                                                            E-FILED
                                                Wednesday, 01 May, 2019 12:57:27 PM
                                                       Clerk, U.S. District Court, ILCD
               IN THE UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

TINA RENEE BIRKHEAD,                 )
                                     )
     Plaintiff,                      )
                                     )
          v.                         )     No. 19-cv-3092
                                     )
TONI SMITH, LINDA YANEZ,             )
STACEY YANEZ, JENNY                  )
O’DANIELS, ROGER HAYZE, and          )
RITA WASKLA,                         )
                                     )
     Defendants.                     )

                              ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 4). On April 8, 2019, Plaintiff Tina Renee Birkhead

filed a Complaint (d/e 1), an Application to Proceed in District Court

Without Prepaying Fees and Costs (Application) (d/e 2), and a

Motion to Request Counsel (d/e 3). On April 11, 2019, Judge

Schanzle-Haskins filed a Report and Recommendation

recommending that the Court dismiss the Complaint with leave to

replead and reserve ruling on the Application to Proceed in District


                            Page 1 of 3
Court Without Prepaying Fees and Costs until Plaintiff files an

amended complaint.

     Objections to the Report and Recommendation were due on or

before April 25, 2019. Plaintiff did not file an objection.

     Pursuant to Federal Rule of Civil Procedure 72(b)(3), the Court

Amay accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with

instructions.@ Fed. R. Civ. P. 72(b)(3). The Court reviews de novo

any part of the Report and Recommendation to which a proper

objection has been made. Fed. R. Civ. P. 72(b)(3). AIf no objection

or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.@ Johnson v. Zema Sys.

Corp., 170 F. 3d 734, 739 (7th Cir. 1999) (also noting that a party

who fails to object to the report and recommendation waives

appellate review of the factual and legal questions).

     In the Report and Recommendation, Judge Schanzle-Haskins

found that, while Plaintiff purports to bring a claim under 42 U.S.C.

§ 1983, Plaintiff did not allege that the named defendants acted

under color of law, when or where the defendants harmed her, what



                             Page 2 of 3
constitutional or other federal right the defendants violated, or what

the defendants did that violated her rights. Accordingly, Judge

Schanzle-Haskins concluded that the Complaint failed to state a

claim under § 1983. After reviewing the Complaint and the Report

and Recommendation, this Court finds no clear error.

     IT IS THEREFORE ORDERED THAT:

     (1)   The Court ACCEPTS the Report and Recommendation

(d/e 4) in its entirety.

     (2)   Plaintiff’s Complaint is DISMISSED without prejudice

and with leave to replead.    Plaintiff shall file an amended

complaint on or before May 22, 2019.       Failure to file an

amended complaint will result in the Court closing the case.

     (3)   The Court reserves ruling on Plaintiff’s Application

and Motion to Request Counsel until Plaintiff files an amended

complaint.

ENTERED: April 30, 2019

FOR THE COURT:

                             s/ Sue E. Myerscough
                            SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE



                               Page 3 of 3
